Exhibit 10.2

LOGO [g34133img001.jpg]

November 28, 2007

Melvin L. Keating

President & CEO, Alliance Semiconductor

2900 Lakeside Drive, Suite 229

Santa Clara, CA. 95054

 

  Re: Integrated Silicon Solution, Inc. (“ISSI” or the “Company”)

Dear Mel:

This letter is intended to reflect our recent discussions. To confirm your
agreement to the matters herein, please sign and return this letter to me.

1) As approved by the ISSI Board of Directors on November 27, 2007, the Company
plans to purchase up to $70.0 million of its common stock in a “fixed price”
tender offer at $7.00 per share (the “Tender Offer”) pursuant to tender offer
materials to be filed by the Company with the Securities and Exchange Commission
no later than December 7, 2007 (the “Tender Offer Materials”).

2) Effective upon the closing of the Tender Offer where the Company has
purchased and paid for all shares tendered at $7.00 up to $70.0 million (the
“Tender Offer Closing”), you hereby agree to resign from the Board of Directors
of ISSI. Such resignation will be disclosed in the Tender Offer Materials.

You and ISSI agree that either party may make the contents of this letter public
in order to comply with applicable federal and state securities laws.

 

Regards, Integrated Silicon Solution, Inc. /s/ Jimmy S.M. Lee Jimmy S.M. Lee,
Chairman and CEO

 

Accepted and agreed to: By:   /s/ Melvin L. Keating   Melvin L. Keating